Exhibit 10.11

 

PROMISSORY NOTE

 

$25,000.00

 

August 28, 2003

 

 

New York, New York

 

FOR VALUE RECEIVED, YouthStream Media Networks, Inc., a Delaware corporation,
having an address of 244 Madison Avenue, PMB#358, New York, NY 10016 (the
“Maker”), hereby promises to pay to the order of the Ravich Revocable Trust of
1989, 11766 Wilshire Blvd., Suite 870, Los Angeles, California 90025 (“Lender”),
the principal sum of Twenty Five Thousand Dollars ($25,000.00) (the “Loan”).

 

1.                             Repayment; Default Rate.  The Loan shall
terminate and become all due and payable, on December 31, 2003.  No interest
shall accrue on the unpaid balance of the Loan except in the case of an Event of
Default (as defined herein), in which case, after the Event of Default, the Loan
shall bear interest at the rate per annum equal to ten percent (10%).  Upon the
Maturity Date, all principal, accrued but unpaid interest and other costs due
and owing hereunder shall be due and payable in full.

 

2.                             Prepayment.  Maker shall have the right, at its
option, to prepay the principal balance of this Note in whole or in part at any
time and from time to time without premium or penalty.  Any such prepayment
shall be applied first to any unpaid fees or expenses due to Lender, secondly to
any accrued but unpaid interest, and lastly to the unpaid installments of
principal in the reverse order of their scheduled maturities.

 

3.                             Payments.  All payments to be made hereunder or
under any other Loan Document shall be payable by 2:00 p.m. eastern time, on the
day when due.  Such payments shall be made to Lender at its address above, in
funds immediately available at such office without setoff, counterclaim or other
deduction of any nature.

 

4.                             Events of Default.  The following events shall be
deemed to be Events of Default hereunder:

 

(i)                                            the failure to pay any monies due
and owing to Lender or any portion thereof by the Maker upon ten (10) days
advanced written notice of default from Lender to Maker and Maker’s failure to
cure such default;

 

(ii)                                           the Maker makes an assignment for
the benefit of its creditors, becomes insolvent, or files or has filed against
it any petition, action, case or proceeding, voluntary or involuntary (in the
case of an involuntary proceeding, the same not being dismissed within sixty
(60) days of filing), under any state or federal law regarding Bankruptcy,
insolvency, reorganization, receivership or dissolution, including the
Bankruptcy Reform Act of 1978, as amended;

 

1

--------------------------------------------------------------------------------


 

(iii)                                          one or more uninsured judgments
for the payment of money shall have been entered against the Maker, which
judgment or judgments exceed $50,000.00 in an aggregate amount and such judgment
or judgments shall have remained undischarged and/or unstayed for a period of
thirty (30) consecutive days;

 

(iv)                                          the dissolution of the Maker; or

 

(v)                                           a writ or warrant of attachment,
garnishment, execution, distraint or similar process shall have been issued
against the Maker or any of its properties which shall have remained
undischarged and/or unstayed for a period of thirty (30) consecutive days;

 

then, Lender may accelerate the indebtedness evidenced hereby and may exercise
all rights and obtain all remedies to which it may be entitled at law or in
equity.  The rights and remedies of Lender as provided herein or otherwise
provided by law, shall be cumulative and may be pursued singly, concurrently, or
successively in Lender’s sole discretion, and may be exercised as often as
necessary; and the failure to exercise any such right or remedy shall in no
event be construed as a waiver or release of the same.

 

5.                             Miscellaneous.

 

(a)                           Maker hereby expressly waives presentment, demand,
notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note, except
such notices as may be expressly set forth herein, and an action for amounts due
hereunder or thereunder shall immediately accrue.

 

(b)                           All notices, requests, demands, directions and
other communications under the provisions hereof shall be in writing and, unless
otherwise expressly permitted hereunder, shall be delivered in person or sent by
certified first class mail, postage prepaid, in the United States, to the
parties at their addresses set forth herein or in a notice of change of address
given in accordance with this paragraph.  Personally delivered notices shall be
deemed given on delivery. Notices mailed in accordance herewith shall be deemed
given on the 3rd business day after mailing.

 

(c)           THE UNDERSIGNED HEREBY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
CLERK OF ANY COURT OF RECORD IN THE UNITED STATES OR ELSEWHERE TO APPEAR FOR
AND, WITH OR WITHOUT DECLARATION FILED, CONFESS JUDGMENT AGAINST THE UNDERSIGNED
IN FAVOR OF THE HOLDER, ASSIGNEE OR SUCCESSOR OF HOLDER OF THE NOTE, AT ANY
TIME, FOR THE FULL OR TOTAL AMOUNT OF THIS NOTE, TOGETHER WITH ALL INDEBTEDNESS
PROVIDED FOR THEREIN, WITH COSTS OF SUIT AND ATTORNEY’S COMMISSION OF TEN (10)
PERCENT FOR THE COLLECTION; AND THE UNDERSIGNED EXPRESSLY RELEASES ALL ERRORS,
WAIVES ALL STAY OF EXECUTION, RIGHTS OF INQUISITION AND EXTENSION UPON ANY LEVY
UPON REAL ESTATE AND ALL EXEMPTION OF PROPERTY FROM LEVY AND SALE UPON ANY
EXECUTION HEREON; AND THE UNDERSIGNED EXPRESSLY AGREES TO CONDEMNATION AND

 

2

--------------------------------------------------------------------------------


 

EXPRESSLY RELINQUISHES ALL RIGHTS TO BENEFITS OR EXEMPTIONS UNDER ANY AND ALL
EXEMPTION LAWS NOW IN FORCE OR WHICH MAY HEREAFTER BE ENACTED.

 

(d)                           Maker hereby agrees to pay, upon demand by Lender,
all amounts incurred by Lender in connection with any action or proceeding taken
or commenced by Lender to enforce or collect this Note, including reasonable
attorney’s fees, attorney’s costs and all costs of legal proceedings.

 

(e)                           This Note shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware.

 

(f)                            If any term or provision of this Note or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Note, or the application of such term or
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby, and each term and provision of
this Note shall be valid and enforceable to the fullest extent permitted by law.

 

(g)                           This Note may not be amended, modified or
supplemented orally.

 

(h)                           This obligation shall bind Maker and its
successors and assigns, and the benefits hereof shall inure to Lender and his
heirs, executors, personal representatives, successors and assigns.

 

IN WITNESS WHEREOF, Maker has caused this Note to be duly executed and delivered
as of the date first above written, by its Chief Financial Officer, as
authorized by the Maker’s Board of Directors.

 

 

 

YouthStream Media Networks, Inc.

 

 

 

 

 

By:

 /s/ Robert N. Weingarten

 

 

 

Robert N. Weingarten,

 

 

Chief Financial Officer

 

3

--------------------------------------------------------------------------------